Plaintiff in error, H.B. Ward, was convicted on a charge of unlawfully selling intoxicating liquor to one George Hays, and his punishment fixed at a fine of $350, and confinement in the county jail for 120 days.
No briefs have been filed nor oral argument made in support of the errors assigned. We have examined the record, and find there is testimony tending to support the allegations of the information, and further find that no objection was made or exception taken to the instructions as given by the court. Upon the whole record we have discovered no error which will warrant a reversal of the judgment.
The judgment of the lower court is therefore affirmed. Mandate forthwith. *Page 110